      Case: 1:20-cv-00371 Document #: 23 Filed: 06/08/20 Page 1 of 2 PageID #:119




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

FALLEN PRODUCTIONS, INC.,                                 )
                                                          ) Case No.: 20-cv-0371
     Plaintiff,                                           )
                                                          ) Judge Andrea R. Wood
v.                                                        )
                                                          )
DOES 1-24,                                                )
                                                          )
     Defendants.                                          )

     PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DOE DEFENDANT NO. 12

          Plaintiff, Fallen Productions, Inc., pursuant to Rule 41(a)(1) of the Federal Rules of Civil
Procedure, hereby dismisses with prejudice all causes of action in the complaint against the Doe
Defendant associated with Internet Protocol address 73.50.6.236 (Doe No. 12). Each party shall bear
its own attorney’s fees and costs.
          The respective Doe Defendant has not filed an answer to the complaint or a motion for
summary judgment in this matter. Therefore, it is respectfully submitted that dismissal under Rule
41(a)(1) is appropriate.
                                                  Respectfully submitted,
Dated: June 8, 2020                               FALLEN PRODUCTIONS, INC.


                                                  By:     s/Michael A. Hierl             _
                                                          Michael A. Hierl (Bar No. 3128021)
                                                          Hughes Socol Piers Resnick & Dym, Ltd.
                                                          Three First National Plaza
                                                          70 W. Madison Street, Suite 4000
                                                          Chicago, Illinois 60602
                                                          (312) 580-0100 Telephone
                                                          (312) 580-1994 Facsimile
                                                          mhierl@hsplegal.com

                                                          Attorneys for Plaintiff
                                                          Fallen Productions, Inc.
    Case: 1:20-cv-00371 Document #: 23 Filed: 06/08/20 Page 2 of 2 PageID #:120




                               CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that a true and correct copy of the foregoing
Notice of Voluntary Dismissal of Doe Defendant No. 12 was filed electronically with the Clerk
of the Court and served on all counsel of record and interested parties via the CM/ECF system on
June 8, 2020.


                                                    s/Michael A. Hierl
